Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2013-004
Release Date: 8/2/2013
CC:ITA:B05:ASBraden
POSTN-123903-13
UILC:

172.01-00, 172.02-00, 965.04-00

date:

July 26, 2013

to:

from:

subject:

Deborah Palacheck
Director, Pre-filing and Technical Guidance
SE:LB:PFTG
Andrew James Keyso, Jr.
Associate Cheif Counsel
(Income Tax & Accounting)

Net Operating Loss Carryback under § 172(b)(1)(H) and Nondeductible CFC Dividends
This generic legal advice memorandum provides advice on questions that have arisen
in a complex area involving the interplay of two expired stimulus-related tax provisions
that were subject to specific limitations. Notwithstanding that the provisions have
expired, the questions raised could be present in taxpayer examinations and appeals for
many years to come if those years involve Net Operating Losses (NOLs).
The taxpayers involved are those that elected a special, 5-year carryback of NOLs
under § 172 of the Internal Revenue Code and which had nondeductible dividends from
a controlled foreign corporation (CFC) in taxable income for the fifth preceding
carryback year.
Please call Andrew Braden (202) 622-4960 if you have any questions about this
memorandum. This advice should not be used or cited as precedent.
ISSUES
1. For an NOL carried back to the fifth preceding taxable year under § 172(b)(1)(H),
does a taxpayer with nondeductible CFC dividends include the amount of those
dividends in calculating the 50 percent limitation of § 172(b)(1)(H)(iv)(I)?
2. For those taxpayers with nondeductible CFC dividends in the fifth carryback year,
how is the amount of NOL absorption under § 172(b)(2) calculated for that year?

POSTN-123903-13

2

CONCLUSIONS
1. Yes. Taxable income for the fifth preceding taxable year includes nondeductible
CFC dividends within the meaning of § 965(e)(3) for purposes of applying the 50
percent limitation under § 172(b)(1)(H)(iv)(I).
2. The amount of the absorption under § 172(b)(2) of the NOL in the fifth preceding
taxable year is the lesser of:
(a) 50 percent of the amount of modified taxable income for the taxable year, or
(b) the amount of modified taxable income for the taxable year reduced by the
amount of nondeductible CFC dividends for that year.
FACTS
Situation 1 M, a corporation that computes its income on a calendar year basis, is a
United States shareholder in a CFC. In 2004, M received dividends from the CFC and
elected the one-time 85-percent dividends received deduction under § 965 for 2004. M
has $150x of nondeductible dividends from the CFC that are included in M’s taxable
income for 2004. M’s taxable income for 2004, determined with the nondeductible CFC
dividends and without regard to any NOL deduction, is $650x. In 2009, M incurs an
NOL of ($900x) and elects to carry back the NOL 5 years under § 172(b)(1)(H).
Situation 2 Same facts as Situation 1, except that M’s taxable income of $650x for 2004
(determined without regard to any NOL deduction) includes $400x of nondeductible
CFC dividends.
LAW
Section 172(a) allows a deduction equal to the aggregate of the NOL carryovers and
carrybacks to the taxable year. Generally, NOLs are carried back only 2 years. See
§ 172(b)(1)(A)(i). However, as part of the Worker, Homeownership, and Business
Assistance Act of 2009, Pub. L. No. 111-92, 123 Stat. 2984 (November 6, 2009), a
temporary stimulus was added that allowed taxpayers to elect to carry back an NOL up
to five years. This election could be made for only one taxable year that ended after
December 31, 2007, and began before January 1, 2010. See § 172(b)(1)(H).
Under the election, the taxpayer could carry back the NOL three, four, or five years.
The benefit of a five-year carryback election was limited in a way that a two, three, or
four-year carryback was not. Specifically, the NOL carried back to the fifth preceding

POSTN-123903-13

3

year could not exceed 50 percent of taxable income for that year (the 50 percent
limitation). See § 172(b)(1)(H)(iv)(I).
To determine the amount of an NOL carried to a taxable year, a taxpayer must calculate
the amount of the NOL absorbed in prior years to which the NOL was carried. The
second sentence of § 172(b)(2) describes this absorption calculation as the excess of
the NOL from the loss year over the sum of the modified taxable income (as defined in
the third sentence of § 172(b)(2)) for each of the prior taxable years to which the NOL
was carried.
Prior to enactment of the 5-year carryback, Congress established a time-limited
incentive for multi-national corporations to repatriate funds to the United States.
Specifically, § 965(a)(1) allowed corporate United States shareholders of a CFC to
deduct (at their election, for one year) 85 percent of the cash dividends received from
the CFC. The benefits of this deduction were also limited, however, as Congress
provided that, for any taxable year in which a taxpayer received CFC dividends, that
taxpayer’s taxable income could not be less than the amount of the nondeductible CFC
dividends (the nondeductible CFC dividend floor). See § 965(e)(2)(A). In addition,
§ 965(e)(2)(B)(ii) provided that nondeductible CFC dividends are not taken into account
in determining taxable income for NOL absorption purposes pursuant to § 172(b)(2).
ANALYSIS
Amount of NOL Deduction for the Fifth Carryback Year:
The nondeductible CFC dividend floor of § 965(e)(2)(A) provides that a taxpayer’s
taxable income cannot be less than the amount of the nondeductible CFC dividends.
For NOL carrybacks, § 172(b)(1)(H)(iv)(I) limits the NOL carried back to the fifth
preceding year to 50 percent of taxable income for that year (the 50 percent limitation).
This memorandum addresses how these two limitations interact when a taxpayer has
both nondeductible CFC dividends and a relevant five-year NOL carryback. In other
words, does a taxpayer with nondeductible CFC dividends include or exclude the
amount of those dividends in calculating the 50 percent limitation of
§ 172(b)(1)(H)(iv)(I)?
There is nothing in § 172 to indicate that nondeductible CFC dividends are excluded
from taxable income for purposes of calculating the 50 percent limitation. Therefore, the
nondeductible CFC dividends are included in taxable income, not excluded, in
calculating the 50 percent limitation on the NOL for the fifth carry back year. If the
nondeductible CFC dividends do not exceed 50 percent of taxable income in the fifth
preceding year, no further limitation on the use of the NOL carryback is necessary to
comply with the limitation of § 965(e)(2)(A).
On the other hand, if the amount of nondeductible CFC dividends exceeds 50 percent of
taxable income in the carryback year, the limitation of § 965(e)(2)(A) applies to prohibit

POSTN-123903-13

4

the reduction of taxable income to an amount less than the amount of nondeductible
CFC dividends. This limitation applies even if a further reduction otherwise would be
allowed under the 50 percent limitation.

NOL Absorption in the Fifth Carryback Year:
Generally, in determining the amount of NOL absorbed in a taxable year to which it is
carried, taxpayers must apply § 172(b)(2). Section 172(b)(1)(H)(iv)(II) modifies this
general rule, however, to account for the 50 percent limitation of § 172(b)(1)(H)(iv)(I).
As stated above, taxable income includes nondeductible CFC dividends for purposes of
applying the 50 percent limitation to an NOL carried back and deducted in the fifth
preceding year. However, if § 965(e)(2)(B)(ii) is interpreted to require that the
absorption under § 172(b)(2) of an NOL subject to the 50 percent limitation is
determined without including the nondeductible CFC dividends in taxable income, the
remaining NOL to be carried to later taxable years will thus include a portion of the NOL
that was already used in the fifth preceding year. As a result, the taxpayer would get a
double-benefit by using that portion of its NOL twice.
Section 965(e)(2)(B)(ii) predates the enactment of the 50 percent limitation of
§ 172(b)(1)(H)(iv)(I) and therefore could not have addressed the interaction of § 965
and the 50 percent limitation of § 172(b)(1)(H)(iv)(I). Further, § 172(b)(1)(H)(iv)(II)
requires that appropriate adjustments be made in applying the second sentence of
§ 172(b)(2) to take into account the 50 percent limitation.
Accordingly, to correctly reflect the amount of NOL carryback deducted in the fifth
preceding year, an adjustment must be made under § 172(b)(1)(H)(iv)(II) to include
nondeductible CFC dividends in taxable income for purposes of determining the NOL
absorption under § 172(b)(2). However, both the 50 percent limitation and the
§ 965(e)(2)(A) limitation apply in determining the absorption. Specifically, the
absorption of the NOL carried to the fifth preceding year is the lesser of: (i) 50 percent of
taxable income (including nondeductible CFC dividends), or (ii) the amount of such
taxable income in excess of the amount of nondeductible CFC dividends.
In Situation 1, M incurs an NOL of ($900x) in 2009 that M elects under § 172(b)(1)(H) to
carry back 5 years to 2004. In 2004, M has taxable income before the NOL deduction
of $650x, which includes $150x of nondeductible CFC dividends. Because of the 50
percent limitation on the NOL carryback under § 172(b)(1)(H)(iv)(I), the 2009 NOL
carried back to 2004 cannot exceed ($325x), which is 50 percent of M’s taxable income
in 2004. The allowed NOL carryback from 2009 to 2004 of ($325x) does not reduce M’s
taxable income for 2004 to an amount that is below the amount of nondeductible CFC
dividends of $150x, and thus it complies with the limitation imposed by § 965(e)(2)(A).

POSTN-123903-13

5

In determining the amount of the 2009 NOL that M carries to taxable years after 2004,
the second sentence of § 172(b)(2) is applied using the lesser of (i) 50 percent of
modified taxable income, or (ii) the amount of modified taxable income for the carryback
year in excess of the amount of nondeductible CFC dividends for that year. For this
purpose, modified taxable income includes the $150x of nondeductible CFC dividends.
In this case, the absorption of the 2009 NOL carryback in 2004 is limited to ($325x), or
50 percent of 2004 modified taxable income, which is less than $500x, the amount of
2004 modified taxable income of $650x in excess of $150x, the amount of
nondeductible CFC dividends for 2004. Thus, the amount of the 2009 NOL that is
absorbed in 2004 is ($325x), and the amount of the 2009 NOL carried to 2005 is
($575x).
In Situation 2, M cannot use the allowable NOL carryback from 2009 to reduce M’s
2004 taxable income of $650x to less than $400x, the amount of M’s nondeductible
CFC dividends, in accordance with § 965(e)(2)(A). The amount of M’s taxable income
in excess of the amount of nondeductible CFC dividends is $250x, which is less than 50
percent of M’s taxable income for 2004 of $325x.
In determining the amount of the 2009 NOL that M carries to taxable years after 2004,
the second sentence of § 172(b)(2) is applied using the lesser of (i) 50 percent of
modified taxable income, or (ii) the amount of modified taxable income for the carryback
year in excess of the amount of nondeductible CFC dividends for that year. For this
purpose, modified taxable income includes the $400x of nondeductible CFC dividends.
In Situation 2, the absorption of the 2009 NOL carryback in 2004 is limited to ($250x),
the amount of M’s modified taxable income for 2004 of $650x in excess of $400x, the
amount of M’s nondeductible CFC dividends, because this amount is less than $325x,
or 50 percent of 2004 modified taxable income. By limiting the absorption of the 2009
NOL to the amount of 2004 modified taxable income in excess of the amount of
nondeductible CFC dividends for 2004, the absorption of the 2009 NOL meets the
limitation imposed by § 965(e)(2)(A) that taxable income be no less than the amount of
nondeductible CFC dividends. Thus, the amount of the 2009 NOL that is absorbed in
2004 is ($250x) and the amount of the 2009 NOL carried to 2005 is ($650x).

cc:

James M. Cascino
Associate Area Counsel (Chicago)
(Large Business & International)

